TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-06-00324-CV



                                  Hugo Verhaeghe, Appellant

                                               v.

                                  Colleen Johnson, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. 99-07780, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                          MEMORANDUM OPINION


              The attorney for Hugo Verhaeghe has informed this Court that appellant has died and

that this appeal of an order denying appellant’s motion to modify a custody decree should be

dismissed. We dismiss this appeal.




                                            G. Alan Waldrop, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: August 9, 2006